PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 01-4004
OMAR JACKSON,
                Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the Eastern District of Virginia, at Richmond.
                 James R. Spencer, District Judge.
                            (CR-00-77)

                      Argued: October 29, 2001

                      Decided: February 7, 2002

     Before LUTTIG, TRAXLER, and KING, Circuit Judges.



Affirmed by published opinion. Judge Luttig wrote the opinion, in
which Judge Traxler and Judge King joined.


                             COUNSEL

ARGUED: Craig Stover Cooley, Richmond, Virginia, for Appellant.
Stephen Wiley Miller, Assistant United States Attorney, Richmond,
Virginia, for Appellee. ON BRIEF: Helen F. Fahey, United States
Attorney, Olivia N. Hawkins, Assistant United States Attorney, Rich-
mond, Virginia, for Appellee.
2                      UNITED STATES v. JACKSON
                              OPINION

LUTTIG, Circuit Judge:

   Omar Jackson appeals his conviction and sentence for possession
of a firearm by an unlawful user of a controlled substance, in viola-
tion of 18 U.S.C. § 922(g)(3). He contends that the district court erred
by denying his motion to suppress statements he made to the arresting
officer regarding the presence of a firearm in his vehicle and his prior
drug use and also by improperly defining the term "unlawful user" in
the statute.* We conclude that the district court did not err, and,
accordingly affirm.

                                   I.

   The facts as found by the district court are as follows. At approxi-
mately 2:40 a.m. on March 3, 2000, Omar Jackson’s van, along with
all other vehicles passing by, was stopped at a Richmond, Virginia,
traffic checkpoint, the purpose of which was to verify that drivers
complied with various state traffic laws, J.A. 103. Officer Mills
approached Jackson’s van and smelled a strong odor of marijuana as
soon as Jackson rolled down the window. J.A. 49. The officer asked
to see Jackson’s license, but Jackson responded that he did not have
one. When the officer asked whether Jackson had drugs or weapons
in the car, Jackson informed him that he had a rifle in the back. The
officer could see an AK-47 in plain view. The officer asked Jackson
to step out of the van and asked whether Jackson’s license was sus-
pended. When Jackson admitted that it was, the officer placed him
under arrest and read him his Miranda warnings. J.A. 50. The district
court found that Jackson subsequently admitted that he had smoked
marijuana earlier that evening. J.A. 50. Additionally, the officer testi-
fied that Jackson admitted to smoking marijuana twice a day for
"some years." J.A. 54.

  *Jackson also claims that the district court misapplied the Sentencing
Guidelines by failing to credit him for acceptance of responsibility and
for declining to depart downward. Neither claim has merit, and we do not
address them further.
                      UNITED STATES v. JACKSON                        3
  Jackson’s next encounter with the police occurred on May 11,
2000. Officer Wendell conducted a traffic stop involving a car in
which Jackson was a passenger. Wendell testified that he spotted a
weapon on the dashboard, which turned out to belong to Jackson. J.A.
58. Wendell then discovered that the ATF had issued a warrant for
Jackson relating to the incident of March 3.

   A grand jury returned a superseding indictment charging Jackson
with two counts of possession of a firearm by an unlawful user of a
controlled substance, in violation of 18 U.S.C. § 922(g)(3). At a
bench trial, the judge found Jackson guilty of Count I, which related
to possession of a firearm on March 3. The judge found Jackson not
guilty of Count II, concluding that his firearm possession on May 11
occurred too long after the alleged drug use. J.A. 97-99. This appeal
ensued.

                                  II.

   Jackson argues that the district court erred by denying his motion
to suppress his admission that he had a firearm in the van and his vari-
ous admissions regarding his drug use. He primarily contends that he
was in custody from the time the officer approached his van and that
anything he told the officer prior to receiving his Miranda warnings
is inadmissable. Appellant’s Br. at 12-13.

   We have held that routine traffic stops are not custodial and there-
fore do not require Miranda warnings. See United States v. Sullivan,
138 F.3d 126, 131 (4th Cir. 1998); see also Berkemer v. McCarty,
468 U.S. 420, 440 (1984) (holding that "persons temporarily detained
pursuant to [traffic] stops are not ‘in custody’ for the purposes of
Miranda"). To be sure, roadblocks in which all cars are stopped and
at which several police cars are present differ from ordinary traffic
stops. But it is hard to see why these differences would render such
stops custodial. Indeed, in the ordinary traffic stop, the motorist
believes from its inception that the officer suspects something is
amiss. And while the added show of police force at a roadblock may
make escape more difficult, the motorist’s freedom of action is no
more curtailed than at an ordinary traffic stop, which the Supreme
Court has concluded does not amount to "formal arrest," and therefore
does not trigger Miranda. See, e.g., Berkemer, 468 U.S. at 440 ("It is
4                     UNITED STATES v. JACKSON
settled that the safeguards prescribed by Miranda become applicable
as soon as a suspect’s freedom of action is curtailed to a degree asso-
ciated with formal arrest.") (internal quotation omitted); see also
United States v. Parker, 262 F.3d 415, 419 (4th Cir. 2001).

   Traffic stops do, however, constitute Fourth Amendment seizures
"so that when the purpose justifying the stop is exceeded, the deten-
tion becomes illegal unless a reasonable suspicion of some other
crime exists." Sullivan, 138 F.3d at 131. Although Officer Mills’
question regarding whether Jackson had any guns or firearms in the
van exceeded the purpose of the roadblock (to enforce Virginia’s traf-
fic laws), Officer Mills smelled a strong odor of marijuana as he
approached the van, before he asked Jackson any questions. This pro-
vided Officer Mills with "a reasonable, articulable suspicion that
criminal activity [wa]s afoot," Illinois v. Wardlow, 528 U.S. 119, 123
(2000), which, in turn, justified a "brief, investigatory stop," id. at
122-23 (discussing Terry v. Ohio, 392 U.S. 1 (1968)), allowing Offi-
cer Mills to ask whether Jackson had any drugs in the van. Addition-
ally, during this Terry-like stop, Officer Mills was fully justified in
inquiring into whether Jackson had any weapons in the van. Cf. Penn-
sylvania v. Mills, 434 U.S. 106, 109-12 (1977) (finding no Fourth
Amendment violation where an officer who had made a routine traffic
stop and had no reason to suspect foul play asked the driver to exit
the vehicle, because this reduced the possibility "that the driver c[o-
uld] make unobserved movements," thereby reducing "the likelihood
that the officer w[ould] be the victim of an assault").

   Because Officer Mills’ actions violated neither Jackson’s rights
under Miranda nor his Fourth Amendment rights, and because, as the
district court found, Jackson admitted that he had smoked marijuana
earlier that evening after Officer Mills gave him his Miranda warn-
ings, the district court did not err by denying the motion to suppress.

                                 III.

   Jackson next argues that the district court erred in construing the
statute under which he was convicted. Section 922(g) provides, in rel-
evant part, "[i]t shall be unlawful for any person . . . (3) who is an
unlawful user of or addicted to any controlled substance . . . to . . .
possess . . . any firearm." The statute nowhere defines "unlawful
                      UNITED STATES v. JACKSON                        5
user," and Jackson contends that he is therefore entitled to "the most
limiting construction," Appellant’s Br. at 15. He argues that to violate
the statute, one must be in possession of a controlled substance at the
same time one possesses a firearm. Id.
   Contrary to Jackson’s rule-of-lenity argument, one would have to
give the words a meaning they will not bear to reach his desired
result. See, e.g., Johnson v. United States, 529 U.S. 694, 713 n.13
(2000) ("Lenity applies only when the equipoise of competing reasons
cannot otherwise be resolved . . . ."); Smith v. United States, 508 U.S.
223, 239 (1993) ("The mere possibility of articulating a narrower con-
struction, however, does not by itself make the rule of lenity applica-
ble."). Section 922(g)(3) does not forbid possession of a firearm while
unlawfully using a controlled substance. Rather, the statute prohibits
unlawful users of controlled substances (and those addicted to such
substances) from possessing firearms.
   While we do not doubt that the exact reach of the statute is not easy
to define, we agree with the government that this is not a borderline
case. The officer testified that he smelled marijuana as he approached
the car and that Jackson admitted to smoking marijuana twice a day
for many years, including earlier that evening. Given the evidence,
Jackson violated the plain meaning of the statute. Cf. United States v.
Purdy, 264 F.3d 809 (9th Cir. 2001) (upholding section 922(g)(3)
against vagueness challenge).
   In fact, the grand jury indicted Jackson on two counts of violating
section 922(g)(3). The district court acquitted Jackson on the second
count, which alleged possession of a firearm several months later. The
district court was unwilling to use evidence of drug use months earlier
to convict, finding that the prosecution must establish "a pattern of
use and recency of use." J.A. 97-98. The district court did not err in
applying the statute to Jackson’s conduct; rather, the court applied the
statute reasonably.
                            CONCLUSION
   For the aforementioned reasons, the judgment of the district court
is affirmed.
                                                           AFFIRMED